Case: 15-11082   Document: 00513801151   Page: 1   Date Filed: 12/16/2016




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit
                             No. 15-11082                            FILED
                           Summary Calendar                   December 16, 2016
                                                                Lyle W. Cayce
                                                                     Clerk


ROBERT ALEXANDER DUBOSE,

                                       Plaintiff–Appellant,
versus

GILBERT GOMEZ, Correctional Officer II,
 Smith Unit Texas Department of Criminal Justice, Individual Capacity;
ROBERTO TARIN, Lieutenant,
 Smith Unit Texas Department of Criminal Justice, Individual Capacity;
OLIVER VASQUEZ, Sergeant,
 Smith Unit Texas Department of Criminal Justice, Individual Capacity;
NFN ALONZO, Sergeant,
 Smith Unit Texas Department of Criminal Justice, Individual Capacity;
NFN BERTERSON, Correctional Officer,
 Smith Unit Texas Department of Criminal Justice, Individual Capacity;
BETTERTON STEVEN,

                                       Defendants–Appellees.




               Appeal from the United States District Court
                    for the Northern District of Texas
                          USDC No. 5:12-CV-193
     Case: 15-11082      Document: 00513801151         Page: 2    Date Filed: 12/16/2016


                                      No. 15-11082

Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Robert DuBose, Texas prisoner # 01880528, sued five correctional offi-
cers alleging 42 U.S.C. § 1983 claims arising from a use of force. The district
court granted summary judgment for the defendants on the basis of qualified
immunity and the absence of any genuine issue of material fact that any defen-
dant had violated DuBose’s Eighth Amendment rights. DuBose appeals.

       We review a summary judgment de novo. See, e.g., Mason v. Lafayette
City-Parish Consol. Gov’t, 806 F.3d 268, 274 (5th Cir. 2015). To preserve an
issue for review, the appellant must adequately brief it and “engage the issue
on the basis of binding precedent.” See United States v. Scroggins, 599 F.3d
433, 446–47 & n.8 (5th Cir. 2010); see also FED. R. APP. P. 28(a)(8). DuBose’s
perfunctory counseled brief is not entitled to liberal construction, see Beasley
v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986), and it fails to meet this court’s
standards for appellate briefing and fails properly to raise any issue for appeal.
See Scroggins, 599 F.3d at 446–47.

       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.


                                             2